 In the Matter of THE LAMSON AND SESSIONS COMPANY, EMPLOYERandLODGENo. 271, INTERNATIONAL ASSOCIATION OF MACHINISTS,PETITIONERCases Nos. 10-RC-281 and 10-RC-282.-Decided January 5,1949DECISIONANDDIRECTION OF ELECTIONSUpon separate petitionsdulyfiled,a consolidated hearing was heldbefore a hearing officer of the National Labor Relations Board.Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the National LaborRelationsAct, theBoard has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case,the Board finds :1.TheEmployer is engaged in commerce within the meaning of theNational Labor Relations Act.2.ThePetitionerand UnitedSteelworkers of America,Local No.3574, affiliatedwith the Congressof Industrial Organizations,hereincalled the Intervenor,are labor organizations claiming to representemployees of the Employer.3.The questions concerning representation :The Employer and the Intervenor contend that an existing collectivebargaining contract is a bar to this proceeding.The Intervenor alsoseparately asserts that,because the Petitioner filed its petitions beforereceivingthe Employer's reply to its request for recognition,no ques-tion of representation exists, citingMatter of AdvancePattern Com-pany,79N. L.R. B. 209.This contention is rejected on the authorityof the secondAdvancePatterndecision,the Employer having declinedto recognize the Petitioner at the time of thehearing?IAfter the close of the hearing,the Petitioner moved to make certain corrections in therecord.None of the parties having objected,the motion is hereby granted and the recordis corrected accordingly.*Chairman Herzog and Members Reynolds and Gray.2Matter of Advance Pattern Company,80 N. L.R. B. 29 (opinion on reconsideration).81 N. L. R. B., No. 4.12 THE LAMSON AND SESSIONS COMPANY13On May 25, 1945, the Employer and the Intervenor entered into acollective bargaining contract covering all production and mainte-nance employees.On July 5, 1946, the contracting parties amendedthe contract by adding a clause providing for yearly renewalsthereafter unless either party gave 30 days' notice before the expira-tion of any yearly period.On May 5, 1947, the parties extendedthe term of their contract to September 1, 1948.By another agree-ment dated June 23, 1948, the parties further extended the contractterm to September 1, 1950.Meanwhile, by letter dated June 21,1948, the Petitioner notified the Employer of its claim to representthe toolroom and machine shop employees and millwrights.OnJune 29, 1948, before receiving any reply to its letter of June 21,1948, the Petitioner filed its petitions with the Board.The Petitioner filed the petitions herein before the "Mill B" oroperative date of the automatic renewal clause in the May 5, 1947,agreement.That contract is therefore not a bar.As the June 23,1948, agreement was a premature extension of the May 5, 1947, con-tract, it is also not a bar to the present proceeding.3Accordingly,we find that questions affecting commerce existconcerning the representation of employees of the Employer, withinthe meaning of Section 9 (c) (1) and Section 2 (6) and (7) of theAct.4.The appropriate units :The Petitioner seeks to represent two separate units comprisedof (1) all tool makers, tool hardeners, tool grinders, tool makerlearners,machinists, and machinist learners in the toolroom andmachine shop, excluding stockroom clerks ,4 general laborers,5helpers'"andmachine shop production employees,? and (2)allmillwrights,millwright-welders, and millwright-carpenters inthe maintenance department, excluding the millwright-electrician,"cranemen,9 and janitors.1°Neither the Employer nor the Inter-MatterMatter of United States Finishing Company,79 N. L.R. B. 699;Matter of Northwest-ern Publishing Company,71N. L.R. B. 167;Matterof MississippiLime Company of Mis-souri,71 N. L.R. B 472.*The stockroom clerks have a separate stockroom and supply tools and materials to allemployees,but primarily to production employees.Toolroom laborers are engaged in clean-up work for the toolroom and the plant.°Helpers work throughout the plant under the supervision of the maintenance depart-ment master mechanic.7Machine shop production workers arenot highlyskilled.They perform repetitive pro-duction work.8 The millwright-electrician, unlike the other millwrights who are supervised by theirown foreman,is under the supervision of the night foreman.Cranemen operate overhead cranes throughout the plant.10 The janitors are engaged in clean-up work in the maintenance department and restrooms. 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDvenor objects to the proposed inclusions and exclusions, but they con-tend generally that the proposed units are inappropriate because ofa 15-year history of collective bargaining on a plant-wide basis andthe integrated nature of the Employer's operations.-The Employer manufactures nuts, bolts, and steel fasteners. Itsentire operation is under a single roof, except for a maintenance de-partment which is located in a separate building near the plant. Inaddition to the maintenance department, there are five other depart-ments, including the toolroom,12 each under the supervision of a de-partmental supervisor, who, in turn, reports to the plant superin-tendent.The machine shop, although part of the maintenancedepartment, is located adjacent to the toolroom in the main building.The toolroom and the machine shop are separately enclosed by wiremesh fences.Proposed toolroom and machine shop unit13The tool makers fabricate machines for production and performgeneral tool and die work.They are skilled craftsmen.The toolhardener and tool grinder harden and grind the machine tools fabri-cated by the tool makers. They are under the same supervision as, andwork in close association with, the tool makers.The toolroom learnersare apprentices who are participating in a 4-year Government-spon-sored apprenticeship program.The machinists in the machine shoprepair and maintain production machines.They operate the sametype of machine tools as the tool makers. Like the tool makers, themachinists are highly skilled craftsmen. In fact, in the opinion ofthe Employer's master mechanic who is in charge of the maintenancedepartment, a good machinist and a tool and die maker are identical.The machine shop learners, like the toolroom learners, are also receiv-ing their training under a formal apprenticeship program.There isvirtually no interchange between the toolroom and machine shopemployees and production workers. The Board has frequently recog-nized that toolroom and machine shop employees, similar to thoseinvolved in this proceeding, constitute a craft group who may, if theyso desire, be severed from an existing plant-wide unit .14u From 1933 until the present time, the Employer has bargained with the Intervenor andits predecessor as bargaining representative for a plant-wide unit.12The other departments are : cold department,hot originating department,hot finishingdepartment,and packing and shipping department.19 In its brief,the Petitioner requests the inclusion of the welder.As the welder is not apart of the toolroom or of the machine shop,we shall exclude him.14Matter of General Electric Company,80 N. L.R. B. 169;Matter of Jefferson Elec-tricCo., 80 N. L. It. B.6; Matter of Robertshaw-Fulton Controls Company (AmericanThermometer Company),77 N. L.It. B. 316. THE LAMSON AND SESSIONS COMPANY15Proposed millwright unitAs indicated above, the millwrights are located in a separate build-ing along with the other maintenance department craftsmen.Theywork throughout the plant, installing and handling machinery, andperforming the customary work of skilled millwrights.The mill-wright-carpenter and millwright-welder spend the majority of theirtime performing millwright work under the same supervision as themillwrights. It is clear that the millwrights constitute a craft groupand they may therefore, if they so desire, be severed from the existingplant-wide unit 15However, we shall make no unit determinations at this time, butshall first ascertain the desires of the employees as expressed in theseparate elections directed hereinafter. If the employees in either ofthe voting groups select the petitioner, they will have indicated theirdesire to constitute a separate collective bargaining unit.We shall not place the name of the Intervenor on the ballot becauseit has not complied with Section 9 (f), (g), and (h) of the Act.We shall direct separate elections by secret ballot to be held amongthe employees of the Employer within the following voting groups :(1)All tool makers, tool hardeners, tool grinders, tool makerlearners,machinists and machinists learners in the toolroom andmachine shop, excluding supervisors as defined in the Act 16(2)All millwrights,17 millwright-welders, and millwright-carpen-ters, excluding millwright-electricians and supervisors as defined inthe Act.DIRECTION OF ELECTIONSAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, separate electionsby secret ballot shall be conducted as early as possible, but not laterthan 30 days from the date of this Direction, under the direction andsupervision of the Regional Director for the Tenth Region, and sub-ject to Sections 203.61 and 203.62 of National Labor Relations BoardRules and Regulations-Series 5, as amended, among the employees inthe voting groups described in paragraph numbered 4, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction of Elections, including employees who did notwork during said pay-roll period because they were ill or on vacation15Matter of Certain-Teed Products Corporation,78 N. L.R. B. 910;Matter of Olin Indus-tries, Inc.,Western Cartridge Dsvision,79 N. L.R. B. 455;Matter of Brown and Root,Inc., et al, 77N. L R. B. 1136.leExcluded as a supervisor is George Surtees, the machine shop foreman.17 Included in this category is George Seay. 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDor temporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not the employees in each voting group desire to be represented byLodge No. 271, International Association of Machinists, for purposesof collective bargaining.